191 F.2d 858
Einar Andrew MIKKELSEN, Libellant,v.S/S GRANVILLE, SKIBS A/S SOMMERSTAD, Claimant-Appellant, and Weeks Stevedoring Company, Inc., Respondent, and Sigurd Golten Machine Corporation, Respondent-Impleaded-Appellee.
No. 65.
Docket 22114.
United States Court of Appeals Second Circuit.
Argued October 10, 1951.
Decided October 24, 1951.

Appeal from an order of the United States District Court for the Eastern District of New York dismissing the petition of Skibs A/S Sommerstad which impleaded Sigurd Golten Machine Corporation.
Haight, Deming, Gardner, Poor & Havens, New York City, Skibs A/S Sommerstad; John Osnato, Jr., and Walter A. Darby, Jr., New York City, of counsel, for claimant-appellant.
Purdy, Lamb & Catoggio, New York City, Edmund F. Lamb, New York City, of counsel, for Sigurd Golten Machine Corp., respondent-impleaded-appellee.
Before AUGUSTUS N. HAND, CHASE and WOODBURY, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of American Mutual Liability Ins. Co. v. Matthews, 2 Cir., 182 F.2d 322.